  Case 18-11252         Doc 50     Filed 04/04/19 Entered 04/04/19 10:04:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11252
         WILLIAM MACKEY
         TAMIKA C MACKEY
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/18/2018.

         2) The plan was confirmed on 07/30/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/04/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-11252       Doc 50       Filed 04/04/19 Entered 04/04/19 10:04:18                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $7,700.77
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $7,700.77


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,651.36
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $338.07
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,989.43

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE MED IMAGING CENTER      Unsecured         238.94           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP              Unsecured          27.00         65.55           65.55           0.00       0.00
ARMOR SYSTEMS CORP              Unsecured          22.00           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC     Unsecured            NA          14.00           14.00           0.00       0.00
BIG PICTURE LOANS               Unsecured      1,075.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         317.00           NA              NA            0.00       0.00
CARDIOLOGY ASSOC                Unsecured          15.01           NA              NA            0.00       0.00
CHANTEL MEDICAL LLC             Unsecured          24.37           NA              NA            0.00       0.00
CITIBANK NA                     Unsecured      1,993.00            NA              NA            0.00       0.00
COMENITY CAPITAL BANK           Unsecured         858.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         650.93        721.48          721.48           0.00       0.00
COMMUNITY HEALTHCARE SYS        Unsecured          16.50           NA              NA            0.00       0.00
CREDIT SHOP                     Unsecured      2,390.00            NA              NA            0.00       0.00
FIFTH THIRD BANK                Unsecured      1,174.59            NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC         Unsecured          20.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE          Unsecured         566.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE          Secured              NA         586.19          586.19           0.00       0.00
INGALLS MEMORIAL HOSPITAL       Unsecured          75.00         75.00           75.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      4,066.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Secured       11,825.00     16,344.91        16,344.91      1,749.75     422.25
KOMYATTE & CASBON PC            Unsecured         440.00        440.48          440.48           0.00       0.00
LABORATORY CORP                 Unsecured          14.00           NA              NA            0.00       0.00
LENDING CLUB CORP               Unsecured      1,896.00            NA              NA            0.00       0.00
LVNV FUNDING                    Unsecured      1,298.00       1,362.08        1,362.08           0.00       0.00
LVNV FUNDING                    Unsecured         516.00        516.64          516.64           0.00       0.00
LVNV FUNDING                    Unsecured            NA       1,961.32        1,961.32           0.00       0.00
Makes Cents Inc.                Unsecured         800.00           NA              NA            0.00       0.00
MB Financial                    Unsecured         500.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         331.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         210.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-11252       Doc 50       Filed 04/04/19 Entered 04/04/19 10:04:18                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
MEDICAL BUSINESS BUREAU         Unsecured          99.00           NA           NA             0.00        0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          62.00           NA           NA             0.00        0.00
MIDLAND FUNDING                 Unsecured         505.00        505.83       505.83            0.00        0.00
MIDLAND FUNDING                 Unsecured         505.00        505.23       505.23            0.00        0.00
NEW PENN FINANCIAL LLC          Secured              NA       4,320.18     4,320.18            0.00        0.00
NEW PENN FINANCIAL LLC          Secured      160,130.00    156,242.51    160,562.69            0.00        0.00
NICOR GAS                       Unsecured         727.77        874.70       874.70            0.00        0.00
ONEMAIN FINANCIAL               Secured        3,725.00       3,944.87     3,944.87         422.28      101.92
ONEMAIN FINANCIAL               Unsecured         182.00           NA           NA             0.00        0.00
PARADISE CASH ADVANCE           Unsecured            NA         870.00       870.00            0.00        0.00
PRESTIGE FINANCIAL SVC          Unsecured      3,127.00            NA           NA             0.00        0.00
PRESTIGE FINANCIAL SVC          Secured       11,650.00     15,161.17     15,661.17       1,516.16      498.98
QUANTUM3 GROUP LLC              Unsecured      1,147.00       1,395.53     1,395.53            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured      2,366.00       2,353.85     2,353.85            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured      1,411.00       1,717.89     1,717.89            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA       2,456.68     2,456.68            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         352.28       352.28            0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA         956.48       956.48            0.00        0.00
QVC                             Unsecured         176.52           NA           NA             0.00        0.00
RISE CREDIT                     Unsecured      3,993.00            NA           NA             0.00        0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured          35.00           NA           NA             0.00        0.00
RUSH UNIVERSITY MEDICAL CENTE   Unsecured      5,197.12            NA           NA             0.00        0.00
SPRINT NEXTEL                   Unsecured      1,147.31       1,147.31     1,147.31            0.00        0.00
SPRINT NEXTEL                   Unsecured            NA       1,113.92     1,113.92            0.00        0.00
UNIVERSITY ANESTHESIOLOGISTS    Unsecured          15.61           NA           NA             0.00        0.00
UNIVERSITY PATHOLOGISTS         Unsecured         312.00           NA           NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured     17,827.00            NA           NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured     16,214.00            NA           NA             0.00        0.00
US DEPT OF ED NELNET            Unsecured     18,822.00     53,007.57     53,007.57            0.00        0.00
VERIZON                         Unsecured            NA         509.36       509.36            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $160,562.69               $0.00                 $0.00
      Mortgage Arrearage                                $4,320.18               $0.00                 $0.00
      Debt Secured by Vehicle                          $35,950.95           $3,688.19             $1,023.15
      All Other Secured                                   $586.19               $0.00                 $0.00
TOTAL SECURED:                                        $201,420.01           $3,688.19             $1,023.15

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $72,923.18                  $0.00               $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-11252         Doc 50      Filed 04/04/19 Entered 04/04/19 10:04:18                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,989.43
         Disbursements to Creditors                             $4,711.34

TOTAL DISBURSEMENTS :                                                                        $7,700.77


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
